Case 9:19-cv-81160-RS Document 44-2 Entered on FLSD Docket 11/18/2019 Page 1 of 3
Case 9:19-cv-81160-RS Document 44-2 Entered on FLSD Docket 11/18/2019 Page 2 of 3



  Apple Security Bounty Program Policy
  Apple is launching a security bounty program to reward the contributions of external researchers who
  help to identify ways that Apple can further strengthen the security of our products. Through this program,
  Apple will pay cash rewards for security vulnerabilities found in specific Apple services and products, to
  researchers who abide by the guidelines below.

  At this time the Apple Security Bounty program is an invitation-only program. The terms, program scope,
  and payments are all subject to change at Apple's sole discretion. This program may be terminated at any
  time. We ask that you keep your involvement with the program confidential.


  Program Eligibility
  At its inception, the Apple Security Bounty program is limited to issues that researchers identify with iOS
  and with iCloud. Apple plans to expand to macOS, watchOS, tvOS, and additional Apple online services
  in the future.

   Only reports that meet the following criteria will be rewarded:
  • Present in the most recent shipping version of iOS, and on the latest shipping devices.
  • Accompanied by a proof of concept.
  • Technical means: vulnerabilities that require phishing, social engineering, or similar techniques will not
     be considered.
  • First external report of a particular issue: subsequent duplicate reports will not result in payment.
  • The researcher has agreed to these terms through the Apple Security Bounty program portal.
  • The researcher reporting the vulnerability must provide additional information about the vulnerability to
     Apple, if requested.
  • The researcher reporting the vulnerability must agree to and follow Apple's Responsible
     Disclosure guidelines.


  Payments
  Payments are at Apple's sole discretion. The rewards range from $1000 to $200,000. If you prefer to
  donate your reward to a charity, Apple may choose to match this donation 1:1.

   We are only accepting critical vulnerabilities for consideration, falling in the following categories:
  • Secure boot firmware components - up to $200,000.
  • Extraction of confidential material protected by the Secure Enclave Processor - up to $100,000.
  • Execution of arbitrary code with kernel privileges - up to $50,000.
  • Unauthorized access to iCloud account data on Apple servers - up to $50,000.
  • Access from a sandboxed process to user data outside of that sandbox - up to $25,000.

  Apple may also reward other exceptional critical vulnerabilities.

   Payments will vary depending on several factors:
  • Novelty: Reports that disclose a new type of issue will receive higher rewards than those that offer
     minor variations on a previously known issue.
  • Likelihood of exposure: Vulnerabilities that require little or no user interaction will receive higher
     rewards than those requiring significant or unusual user interaction, or those requiring opening a
     device case.
  • Quality of report: Clear, concise reports will receive higher rewards than poorly written, confusing, or
     vague reports.

   Non-critical vulnerabilities are not currently eligible for a reward. These include:
  • Privilege escalation from a non-sandboxed application
  • Cross-site scripting or cross-site request forgery for Apple online services
Case 9:19-cv-81160-RS Document 44-2 Entered on FLSD Docket 11/18/2019 Page 3 of 3



  •   Denial-of-service attacks


  Recognition
  Unless you request anonymity, Apple will publicly credit reports through security advisories when the fix
  has shipped. Security advisories are available at https://support.apple.com/en-us/HT201222.


  Responsible Disclosure
   Before disclosing any information about an issue reported under the Apple Security Bounty program to
   other parties, you must allow Apple the opportunity to:
  • Validate the report
  • Diagnose the vulnerability
  • Implement a fix or other corrective measure
  • Validate the fix against all affected platforms, and
  • Distribute the fix to its customers

  While we will make every effort to complete this process within 90 days, at times this will not be possible.
  We will keep you informed of progress and will work with you to determine a timeline for publication.

  After the issue has been resolved, we ask that you share your public comments about it with us before
  publishing.

  If the issue is in a third-party component, you must disclose it to Apple directly. We will work with the
  affected parties to diagnose and prepare a fix. If you disclose to the third party instead, any reward is
  forfeited.

  You must not risk the integrity or security of user data while researching vulnerabilities. This includes
  attacking any accounts other than your own, using phishing or social engineering techniques, or mounting
  a denial of service attack on Apple services.


  How to Report a Vulnerability
  Program participants should send reports of qualifying vulnerabilities to product-security@apple.com.
  Reports should be encrypted with Apple's PGP key, provided
  here: https://www.apple.com/support/security/pgp/.


  Additional Legal Requirements
  •   Rewards are granted solely at the exclusive discretion of Apple.
  •   Rewards may not be issued to individuals who are (a) in any U.S. embargoed countries or (b) on the
      U.S. Treasury Department's list of Specially Designated Nationals or the U.S. Department of
      Commerce Denied Person's List or Entity List or any other restricted party lists.
  •   Participants must comply with all applicable laws, including local laws of the country or region in which
      the participant resides or in which the participant downloads or uses Apple software.
  •   Participants may not disrupt, compromise or otherwise damage data or property that is owned by other
      parties.
  •   Recipients of rewards are responsible for the payment of all applicable taxes.
  •   Participants will not be deemed to be in breach of any applicable Apple license provisions which
      provide that a user or developer may not copy, decompile, reverse engineer, disassemble, attempt to
      derive the source code of, decrypt, modify, or create derivative works of Apple software provided that
      the participant engages in such activities strictly for the purpose of participating in the Apple Security
      Bounty program.
